Citation Nr: 0704354	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

To be clarified


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from March 1966 to November 
1968.  The veteran died on October [redacted], 1993.  At the time of 
the veteran's death, the appellant was the veteran's widow.  
She remained his widow until she remarried on December [redacted], 
2000.  The appellant was divorced from her third husband on 
August [redacted], 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating by letter of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  The appellant submitted a notice of 
disagreement (NOD) in April 2001.  A review of the record 
indicates that the RO did not issue a statement of the case 
(SOC) on the April 2001 NOD until February 2005.  Of further 
note is the fact that the RO did not recognize the April 2001 
NOD in the SOC but instead recognized an NOD that was 
received by the RO in October 2004.  Nevertheless, despite 
the action taken by the RO, the Board finds that when the 
appellant submitted the NOD in April 2001, the RO was 
obligated to issue a timely SOC.  As it did not, the Board 
finds that the issue remained open and in appellate status.  

In September 2006, a videoconference hearing on appeal was 
held before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing. 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
has been produced and has been included in the claims folder 
for review. 

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on the part of 
the appellant.


REMAND

The Board notes that during the claim and appeal process, the 
appellant was asking that her claim for benefits be reopened.  
She further claimed that the RO had committed error in a 
previous decision.  Moreover, during her testimony before the 
Board she indicated that she was really attempting to obtain 
benefits denied to her based on recent medical studies 
involving exposure to Agent Orange.  The RO has categorized 
the appellant's claim as:

Whether the remarried widow of the 
veteran is entitled as surviving spouse 
for VA benefits purposes; and, 

Whether the remarried widow of the 
veteran may be recognized as the 
veteran's surviving spouse for VA 
benefits purposes.  

A careful review of the appellant's statements along with the 
written documents submitted by the appellant's accredited 
representatives indicates that she was not asking for VA 
dependency and indemnity compensation (DIC) benefits during 
the time in which she was married to her third husband.  
Instead, what she has claimed, in very imperfect terms, is 
that the RO committed clear and unmistakable error when it 
denied her claim for DIC benefits prior to her marriage in 
December 2000.  She has also asked for DIC benefits now that 
she is divorced from her third husband.  Moreover, she has 
not asked for DIC benefits for the time period that she was 
married to her third husband; she has acknowledged that she 
was not eligible for any benefits during that time period.  

The VA has a statutory duty to liberally read all documents 
submitted to include all issues presented.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, observed 
that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  See also 38 
C.F.R. § 20.202 (2006) (Board will liberally construe 
arguments in a substantive appeal for purpose of determining 
whether they raise issues on appeal).  Therefore, the Board 
believes that the issue on appeal should be bifurcated and 
restated for the purposes of clarity.  In the opinion of the 
Board, it appears that the reclassified issues on appeal 
should be as follows:

1.  Whether the June 16, 1998, agency of 
original jurisdiction (AOJ) decision, 
that denied reopening the appellants 
claim for entitlement to service 
connection for the cause of the veteran's 
death, contained clear and unmistakable 
error (CUE).

2.  Whether new and material evidence has 
been received to reopen the appellant's 
claim for entitlement to service 
connection for the cause of the veteran's 
death and for entitlement to dependency 
and indemnity compensation (DIC) pursuant 
to the provisions of 38 U.S.C.A. § 1318.

Nevertheless, because the appellant and her representative 
have not had the opportunity to comment on whether these are 
truly the issues she wishes to appeal, the claim must be 
returned to the RO/AMC so that they may be contacted and 
their opinion obtained.  

Moreover, if it is determined that these are the issues that 
the appellant wishes to appeal, these issues must be further 
developed so that the RO may meet its obligations with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA) 
[38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2005); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006)].  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2006).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the 
appellant and her representative and ask 
whether the issues she now wishes to 
appeal are those listed above.  If the 
appellant answers in the affirmative, the 
RO/AMC should proceed with the action 
items listed below.  If the appellant 
answers in the negative, the RO/AMC 
should notify the appellant that it will 
return the claims folder to the Board and 
that a determination will be made as to 
whether the remarried widow of the 
veteran may be recognized as the 
veteran's surviving spouse for VA 
benefits purposes.  All information 
obtained from the veteran should be 
included in the claims folder.

2.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2006), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell her to provide any 
evidence in her possession that pertains 
to her claim.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting these 
issues.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



